Citation Nr: 1732139	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  15-29 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral haring loss.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1961 to July 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In May 2017, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  A transcript for the hearing is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The lay and medical evidence is at least in relative equipoise as to whether the Veteran's current tinnitus and bilateral hearing loss disabilities are related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus and bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Neither the Veteran nor the representative in this case has referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Tinnitus

In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran reported having tinnitus during the July 2015 VA audiological examination.  This evidence sufficiently established the presence of the currently claimed disability, tinnitus.  

The Veteran has asserted that his tinnitus began in the mid-1960s during his period of military service.  During the May 2017 hearing, the Veteran testified that he was exposed to significant noise while serving in the headquarters battery unit which set up behind the artillery, such as howitzers.  He testified that he heard guns going off all day long and was not provided hearing protection.  The Veteran is competent to report the events that occurred during service and he has provided a consistent report of the circumstances of his in-service noise exposure, as well as the onset and nature of his tinnitus.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  His DD Form 214 also confirms that he was a field communication crewman in a headquarters battery attached to an artillery unit, which corroborates his report of duties that exposed him to significant noise during service.  The Board also notes that his report of in-service noise exposure appears to be consistent with the places, types, and circumstances of the duties described by the Veteran.  See 38 U.S.C.A. § 1154 (a) (West 2014) (due consideration must be given to the places, types, and circumstances of a veteran's service).  

Therefore, the Board finds the Veteran's assertions regarding his in-service noise exposure and the onset and nature of his tinnitus to be competent and credible lay evidence of such.   

Turning to the question of whether there is a nexus, or link, between the current disability and service, the Board finds that the evidence is, at least, in relative equipoise.

In July 2015, a VA examiner opined that the Veteran's tinnitus was not caused by or a result of an event in military service.  In making this determination, the examiner noted the Veteran's report that his tinnitus began during military service but also noted that military records were silent for complaints of tinnitus and that there is no record of tinnitus until 50 years after service.  The examiner also noted the Veteran had a history of occupational noise exposure, including 14 years with the phone company and 28 ears with the Parks Department.  

While the July 2015 VA opinion is considered competent medical evidence, the Board finds the opinion does not preclude an award of benefits, particularly given that it is based on the lack of medical evidence showing complaints or treatment for tinnitus for several years after service.  While there are no medical records documenting complaints or treatment for tinnitus until December 2014, the Court of Appeals for Veterans Claims has held that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  See Layno v. Brown, 6 Vet. App. 465 (1994); Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

As noted, the Veteran is competent to report symptoms such as tinnitus because this requires only personal knowledge as it comes to him through his senses.  The Board also acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Board again notes that the Veteran has provided a consistent account regarding the continued nature of his tinnitus since service and the Board has no reason to doubt the Veteran's report.  Accordingly, the Board finds that his statement regarding chronicity of tinnitus since his military service to be credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Additionally, the Veteran has submitted statements from his private physician, Dr. Stephan, who reviewed the Veteran's medical records and opined that the Veteran's tinnitus is at least as likely as not due to the acoustic trauma he endured during the two years he served in the artillery during service.  See December 2014 statement from Dr. Stephan.  While Dr. Stephan did not identify which of the Veteran's records he reviewed, his opinion is consistent with the Veteran's assertions regarding his in-service noise exposure, as well as the onset and continued nature of his tinnitus since service.  

In these circumstances, the Board finds that the competent and credible lay and medical evidence of record gives rise to a reasonable doubt as to whether the Veteran's tinnitus is related to his military service.  As such doubt is resolved in favor of the Veteran, the Board is satisfied that the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).

Hearing Loss

The question before the Board is whether the Veteran's current bilateral hearing loss, which was shown at the July 2015 VA examination, is related to his military noise exposure which has been conceded.  

The Board observes that the Veteran's service treatment records (STRs) do not contain any complaints, treatment, or findings related to hearing loss.  Indeed, the Veteran's hearing loss was normal on whispered voice testing conducted during his separation examination in May 1963.

Nevertheless, the Court has held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App. at 159.

The July 2015 VA examiner opined that the Veteran's bilateral hearing loss is not caused by or a result of his military service, noting that the Veteran's hearing was normal at separation from service and that records are silent for complaints of hearing loss until more than 50 years after service.  The VA examiner also noted the Veteran had a history of occupational noise exposure, including 14 years with the phone company and 28 years with the Parks Department, which she stated the Veteran's hearing loss is more closely related to.  

In support of his claim, the Veteran has submitted statements from his private physician, Dr. Stephan.  In December 2014, Dr. Stephan stated that he reviewed the Veteran's medical records and opined that his bilateral hearing loss is at least as likely as not due to the acoustic trauma the Veteran endured during the two years he served in the artillery in the Army.  In April 2015, Dr. Stephan added that he had also reviewed the Veteran's occupational, family, and social history and opined that the Veteran's acoustic trauma could only have been caused by his time in the artillery.  

In this regard, the Veteran also testified that he did not have significant noise exposure during post-service employment.  He testified that he inspected cable while employed at the phone company and, when he was employed at the Parks Department, he worked in an office in the morning and drove to different parks in the afternoon and performed supervisory jobs, neither of which exposed him to loud noises.  He also testified that he did not have any recreational noise exposure.  

As detailed above, there is conflicting medical opinion evidence regarding the likelihood that the Veteran's current hearing loss is related to his military service.  It appears that both the July 2015 VA examiner and the Veteran's private physician considered all relevant facts but disagree as to the significance of the Veteran's post-service noise exposure.  In this regard, the July 2015 VA examiner stated that the Veteran's hearing loss is more closely related to his history of post-service occupational noise exposure, while Dr. Stephan stated that the Veteran's acoustic trauma could have only been caused by his military noise exposure.  

The Veteran has asserted that he did not have significant noise exposure after service and he is competent to report the circumstances and nature of his post-service employment.  The Veteran has explained that the nature of his post-service employment duties did not expose him to significant noise and the Board has no reason to doubt his veracity in this regard, particularly given that his jobs as a cable inspector and supervisor with the Parks Department are not generally associated with significant noise exposure.  Therefore, the Board finds the Veteran's assertions regarding the lack of significant post-service noise exposure to be credible, which bolsters the probative value of the opinions provided by Dr. Stephens, while lessening the probative value of the July 2015 VA opinion.  

In light of the foregoing, the Board finds the evidence is in relative equipoise as to whether the Veteran's current hearing loss is related to his military noise exposure.  At a minimum, the conflicting medical opinions of record give rise to reasonable doubt as to whether the Veteran's hearing loss is related to his military service and, as such doubt is resolved in favor of the Veteran, the Board finds his claim should be granted.  



ORDER

Service connection for tinnitus is granted.  

Service connection for bilateral hearing loss is granted.  



____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


